--------------------------------------------------------------------------------

Exhibit 10.1


TREDEGAR CORPORATION


NOTICE OF STOCK UNIT AWARD


You have been granted the following Stock Unit Award by the Executive
Compensation Committee of the Board of Directors of Tredegar Corporation
(“Tredegar”):



Name of Participant: [Name]




Date of Grant: [_____________, 2016]




Number of Stock Units: [Number]




Vesting: The requirements for earning and vesting in the award are set forth in
the attached Stock Unit Award Terms and Conditions.




Expiration Date: None.




Transferability: None; other than by will or the laws of descent and
distribution as set forth in the attached Stock Unit Award Terms and Conditions.



In addition to the foregoing terms, your Stock Unit Award is subject to all of
the terms and conditions contained in the attached Stock Unit Award Terms and
Conditions which are incorporated in this Notice of Stock Unit Award by this
reference. If any provision of this Notice of Stock Unit Award is inconsistent
with the aforementioned Stock Unit Award Terms and Conditions, the Stock Unit
Award Terms and Conditions will control.


Please acknowledge your acceptance of this Stock Unit Award and the attached
Stock Unit Award Terms and Conditions by signing and returning one copy of this
Notice of Stock Award to Pat Thomas, Tredegar Corporation, 1100 Boulders
Parkway, Richmond, Virginia, 23225.



 
TREDEGAR CORPORATION
       
By:
                         
       
      
                                     
 
Participant
       
Date:
                                           

 

--------------------------------------------------------------------------------



TREDEGAR CORPORATION


STOCK UNIT AWARD TERMS AND CONDITIONS


THESE STOCK UNIT AWARD TERMS AND CONDITIONS (“Terms and Conditions”), effective
as of the ____ of ______________, 2016, govern the Stock Unit Award made by
Tredegar Corporation, a Virginia corporation (the “Company”), to the participant
(the “Participant”) named in the Notice of Stock Unit Award to which these Terms
and Conditions are attached (the “Grant Notice”), and are made in accordance
with and subject to the provisions of the Company’s Amended and Restated 2004
Equity Incentive Plan (the “Plan”). A copy of the Plan has been made available
to Participant. All terms used in these Terms and Conditions that are defined in
the Plan have the same meaning given them in the Plan.


1.            Grant of Stock Unit Award. In accordance with the Plan, and
effective as of the Date of Grant specified in the Grant Notice (the “Date of
Grant”), the Company granted to the Participant, subject to the terms and
conditions of the Plan and these Terms and Conditions, the number of Stock Units
specified in the Grant Notice (the “Stock Units”). The Participant will earn the
Stock Units to the extent that the requirements of Section 2 are satisfied. The
Participant’s interest in the Stock Units that are earned in accordance with
Section 2 will Vest, i.e., will become nonforfeitable, to the extent that the
requirements of Section 3 are satisfied. The Company will issue shares of Common
Stock in accordance with Section 4 in settlement of the Stock Units, if any,
that the Participant earns in accordance with Section 2 and that Vest in
accordance with Section 3.


2.            Earning Stock Units. This Section 2 determines the number of Stock
Units that the Participant earns under these Terms and Conditions.


(a)           Performance Objectives. The number of Stock Units that will be
earned shall be determined under this Section 2(a) if the Participant’s
employment with the Company or its Affiliates is continuous from the Date of
Grant until December 31, 2018 and a Change in Control does not occur before
2019.


i.           Threshold Performance. The Participant will earn fifty percent
(50%) of the Stock Units if the Company’s ROCE in calendar year 2018 is 8.5%
(“Threshold”).


ii.           Target Performance. The Participant will earn one hundred percent
(100%) of the Stock Units if the Company’s ROCE in calendar year 2018 is 10.7%
(“Target”).


If the ROCE in calendar year 2018 is greater than the Threshold but less than
the Target, the number of Stock Units earned by the Participant in excess of the
Threshold award will be determined by a straight line interpolation of ROCE
performance between Threshold and Target.
 

--------------------------------------------------------------------------------



iii.          Maximum Performance. The Participant will earn one hundred fifty
percent (150%) of the Stock Units if the Company’s ROCE in calendar year 2018 is
12.8% or greater (“Maximum”).


If the ROCE in calendar year 2018 is greater than the Target but less than the
Maximum, the number of Stock Units earned by the Participant in excess of the
Target award will be determined by a straight line interpolation of ROCE
performance between Target and Maximum.


For the purposes of these Terms and Conditions, the ROCE for each calendar year
shall be determined by the Committee in accordance with the definition and
procedures adopted by the Committee for purposes of the Company’s incentive
awards.


(b)           Change in Control. The Participant will earn one hundred percent
(100%) of the Stock Units if (i) a Change in Control occurs before 2019 and (ii)
either (x) the Participant’s employment with the Company or its Affiliates is
continuous from the Date of Grant until the Control Change Date or (y) the
Participant’s employment with the Company or its Affiliates is continuous from
the Date of Grant until the date of a Qualifying Termination that occurs within
ninety (90) days before the Control Change Date.


3.            Vesting in Stock Units. The Participant’s interest in the Stock
Units that are earned in accordance with Section 2 shall Vest as provided in
this Section 3. For the avoidance of doubt, only Stock Units that are earned in
accordance with Section 2 may Vest under this Section 3.


(a)           Continued Employment. The Participant’s interest in all of the
Stock Units that are earned in accordance with Section 2(a) shall Vest if the
Participant’s employment with the Company or its Affiliates is continuous from
the Date of Grant until the date shares of Common Stock are issued in settlement
of the Stock Units; provided, however, that the Participant’s interest in all of
the Stock Units that are earned in accordance with Section 2(a) shall Vest on
the date of the Participant’s death if the Participant dies after 2018 and the
Participant’s employment with the Company or its Affiliates is continuous from
the Date of Grant until the date of the Participant’s death.


(b)           Change in Control. All of the Stock Units that are earned in
accordance with Section 2(b) shall Vest on the Control Change Date.


4.            Settlement of Stock Units. The Stock Units that are earned in
accordance with Section 2 and that Vest in accordance with Section 3 will be
settled in accordance with this Section 4.


(a)           Committee Certification. As soon as practicable after 2018 (but no
later than March 15, 2019 or, if earlier, the date of a Change in Control that
occurs in 2019), the Committee will determine the number of Stock Units that are
earned under the provisions of Section 2(a) and that Vest under the provisions
of Section 3(a). The Committee’s determination shall be set forth in writing, as
part of the minutes of a meeting of the Committee, by unanimous consent or
otherwise. The Committee’s written determination shall not be required in the
case of Stock Units that are earned and that Vest pursuant to the provisions of
Section 2(b) and Section 3(b), respectively.
 
-2-

--------------------------------------------------------------------------------



(b)           Issuance of Common Stock. As soon as practicable after the
Committee’s certification under subparagraph (a) (if required), but no later
than the earlier of March 15, 2019 or a Control Change Date, the Committee shall
issue shares of Common Stock under the Plan in settlement of the Vested Stock
Units earned by the Participant. The number of shares of Common Stock issued
shall equal the number of Stock Units earned by the Participant under the
provisions of Section 2 and that Vest under the provisions of Section 3.


(c)           Registration, etc. Shares of Common Stock issued in settlement of
the Stock Units shall be registered in the name of the Participant on the stock
transfer books of the Company and may be evidenced by one or more certificates.


(d)           Vesting in Common Stock; Holding Requirement. The Participant’s
interest in the shares of Common Stock issued in settlement of the Stock Units
shall be immediately Vested. If the Participant is subject to the Company’s
Amended and Restated Executive Stock Ownership Policy (the “Policy”) and is not
in compliance with the ownership requirements in the Policy, fifty percent of
the Net Shares must be retained by the Participant, i.e., those shares cannot be
transferred, until the earlier of (i) the date that the Participant is in
compliance with the ownership requirements of the Policy, (ii) the date that the
Participant is not subject to the Policy, (iii) a Control Change Date, (iv) the
date of the Participant’s death or (v) the date of the Participant’s Normal
Retirement. For the purpose of this Agreement, “Net Shares” means the number of
shares of Common Stock received in settlement of the Stock Units minus the
number of shares, if any, surrendered by the Participant or retained by the
Company to satisfy tax withholding obligations in accordance with Section 9.


5.            Forfeiture. Stock Units that are not earned in accordance with
Section 2 shall be forfeited as of December 31, 2018. Stock Units that are not
Vested in accordance with Section 3 shall be forfeited on the date that the
Participant ceases to be an employee of the Company or an Affiliate for any
reason except (i) if the Participant dies in 2019 following continuous
employment with the Company or its Affiliates from the Date of Grant until the
date of the Participant’s death and (ii) if the Participant has a Qualifying
Termination within ninety (90) days before a Control Change Date that occurs
before 2019and the Participant remains in the continuous employ of the Company
or an Affiliate from the Date of Grant until the date of the Qualifying
Termination.


6.            Nontransferability. The Stock Units are nontransferable. The
Participant, by will or by the laws of descent and distribution, may transfer
the right to receive any Common Stock to be issued under Section 4(b) in the
event of the Participant’s death after the date the Stock Units Vest and before
the shares are issued. Except as provided in Section 4(d) and subject to the
requirements of the securities laws, shares of Common Stock issued in settlement
of the Stock Units shall be transferable when issued.
 
-3-

--------------------------------------------------------------------------------



7.            Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to the Stock Units. Upon the issuance of
shares of Common Stock in settlement of the Stock Units, the Participant shall
have all of the rights of a shareholder of the Company with respect to those
shares, including the right to vote the shares and to receive, free of all
restrictions, all dividends on the shares.


8.            Recoupment Policy. Participant acknowledges and agrees that the
grant of this Stock Unit Award and the Participant’s rights in the Stock Units
are subject to the terms and provisions of the Company’s Executive
Incentive-Based Compensation Recoupment Policy as in effect on the Date of Grant
(the “Policy”). Participant also agrees that, notwithstanding any other
provision of this Agreement, the Company is entitled to recover from the
Participant all or part of any benefits or compensation received in connection
with this Stock Unit Award and the Stock Units (net of any income or employment
taxes paid by the Participant on account of the settlement of the Stock Units or
the sale of Common Stock received in settlement of the Stock Units, after giving
effect to any tax benefit available to the Participant on account of the
recoupment), that are subject to recoupment under the Policy. Participant
acknowledges that a copy of the Policy has been made available to the
Participant.


9.            Definitions. The following definitions shall apply to these Terms
and Conditions:


(a)           Cause means (i) the Participant’s persistent willful misconduct or
gross negligence in the performance of the Participant’s duties; (ii) the
Participant’s conviction of any crime (or entering a plea of guilty or nolo
contendere to any crime) constituting a felony; or (iii) the Participant’s
willful and continuous nonperformance, lack of performance of or refusal to
perform a reasonable order, policy or rule of the Company involving a material
issue concerning the Company after written notice delivered to the Participant
describing with specificity the elements of nonperformance, lack of performance
or refusal to perform and the relevant order, policy or rule, and the
Participant’s failure to have cured such nonperformance, lack of performance or
refusal to perform within thirty (30) days following receipt of such written
notice.


(b)           Control Change Date means the date on which a Change in Control
(as defined below) occurs. If a Change in Control occurs on account of a series
of transactions, the Control Change Date is the date of the last of such
transactions.


(c)           Change in Control is defined in the Company’s Amended and Restated
2004 Equity Incentive Plan, or any successor thereto.


(d)           Good Reason means, without the Participant’s express written
consent (i) a material change (other than in connection with a promotion) or
diminution of the Participant’s duties (excluding any change of the
Participant’s duties that is attributable to the Company no longer being a
public company); (ii) a material reduction by the Company in the annual rate of
the Participant’s base salary; or (iii) a change in the location of the
Participant’s principal office to a different place that is more than fifty (50)
miles from the Participant’s principal office immediately prior to such change.
A resignation shall not be with “Good Reason” unless the Participant gives the
Company written notice specifying the event or condition that the Participant
asserts constitutes Good Reason, the notice is given no more than ninety (90)
days after the occurrence of the event or initial existence of the condition
that the Participant asserts constitutes Good Reason and the Company has failed
to remedy or cure the event or condition during the thirty (30) day period after
such written notice is given to the Company.
 
-4-

--------------------------------------------------------------------------------



(e)           Normal Retirement means the voluntary separation by the
Participant from the employment of the Company or an Affiliate on or after the
date the Participant has reached age sixty-five.


(f)           Qualifying Termination means a termination of the Participant’s
employment with the Company and its Affiliates by the Company or an Affiliate
without Cause or the Participant’s resignation from employment with the Company
and its Affiliates with Good Reason.


10.           Withholding. The Participant shall pay the Company any amount of
taxes as may be necessary in the opinion of the Company to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions. In lieu thereof, the
Company shall have the right to retain, from the shares of Common Stock to be
issued under Section 4, the number of shares of Common Stock with Fair Market
Value equal to the minimum amount required to be withheld. In any event, the
Company shall have the right to deduct from all amounts paid to a Participant in
cash (whether under the Plan or otherwise) any taxes required to be withheld.


11.           No Right to Continued Employment. The award of the Stock Units
does not give Participant any right with respect to continuance of employment by
the Company or an Affiliate, nor shall it interfere in any way with the right of
the Company or an Affiliate to terminate his or her employment at any time.


12.           Change in Capital Structure. The number of Stock Units and the
performance criteria in Section 2 shall be adjusted as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock split-ups subdivisions or consolidations of shares, other
similar changes in capitalization or such other events as are described in the
Plan or if the Company effects a significant sale or disposition of assets or
operations on or before December 31, 2018, or if the Company completes a
significant acquisition of assets or operations on or before December 31, 2018.
In consideration of receiving this Stock Unit Award, Participant also agrees
that the terms and conditions of other outstanding Plan awards may be adjusted
as the Committee determines is equitably required or appropriate in the event
the Company, on or before December 31, 2018 effects or completes a change in
capitalization or a transaction described in the preceding sentence.


13.           Governing Law. These Terms and Conditions and the Grant Notice
shall be governed by the laws of the Commonwealth of Virginia.


14.           Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.
 
-5-

--------------------------------------------------------------------------------



15.           Participant Bound by Plan. Participant hereby acknowledges that a
copy of the Plan has been made available to him or her and agrees to be bound by
all the terms and provisions of the Plan.


16.           Binding Effect. Subject to the limitations stated above and in the
Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.
 
 
-6-

--------------------------------------------------------------------------------